Collins, J.
The information on which the relators in this action based their application for an alternative writ of mandamus was insufficient and defective in at least one very material respect. It failed to state that the board of county commissioners had inquired into the truth of the facts alleged in the petition presented by the relators under the provisions of section 148 of the general tax law, found in Laws 1881, ch. 10, § 21; and of course it failed to state the result of such an inquiry, nor was it alleged in the information that the board had refused to make an inquiry.
Section 148 provides that upon the presentation of a petition setting forth the facts claimed to invalidate a tax certificate the Commissioners shall inquire into the truth of the facts alleged, and, if satisfied that all of the facts affecting the case are fully and fairly stated, they shall make the certificate which the relators are attempting to obtain through the present proceeding. The only allegations found in the information relating to the action of the Commissioners are that when the petition was presented they “stated to the relators that the facts were fully and fairly stated in said petition, and were true, but the said County Commissioners, after demand duly made by your relators, refused to certify, * * * and still do refuse to so certify.”
The statements or admissions set forth in the information as having been made when the relators presented their petition were wholly immaterial, for the state cannot be affected or bound by any statements or admissions of this character, made by the County Commissioners. They are not the real parties in interest in an attempt to secure the refunding of money paid for tax certificates. The statute expressly provides for an investigation by the Commissioners into the truth or falsity of the alleged facts, and, further, that when satisfied that all of the facts affecting the case have been fully and fairly stated in the petition, the certificate shall be made by the Commissioners. 4s before stated, the information failed to allege *122that the Commissioners had performed, or had refused to perform, the duty imposed by statute, and hence the court below was justified in denying relators’ application.
(Opinion published 56 N. W. Rep. 585.)
Order affirmed.,